NUMBER 13-17-00252-CR

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG
____________________________________________________________

PHILLIP JACKSON,                                                             Appellant,

                                            v.

THE STATE OF TEXAS,                                 Appellee.
____________________________________________________________

             On appeal from the 105th District Court
                   of Nueces County, Texas.
____________________________________________________________

                          MEMORANDUM OPINION
Before Chief Justice Contreras and Justices Benavides and Hinojosa
             Memorandum Opinion by Justice Hinojosa

      Appellant, Phillip Jackson, filed a pro se notice of appeal with this Court from a

judgment nunc pro tunc signed by the trial court on April 20, 2017. Appellant’s brief was

originally due on January 22, 2018. On January 4, 2018, this Court granted appellant’s

motion for extension of time and directed appellant to file the brief on or before February

28, 2018. On March 12, 2018, the Clerk of the Court notified appellant that the brief had
not been filed and requested a response concerning the failure to file the brief within ten

days. Appellant has not responded to the notice.

       On April 20, 2018, we abated and remanded this appeal to the trial court for

proceedings pursuant to Rule 38.8(b)(2) and (3) of the Texas Rules of Appellate

Procedure.    We ordered the trial court to conduct a hearing to determine whether

appellant desires to prosecute this appeal, whether appellant is indigent, and if so,

whether counsel should be appointed to represent appellant in this appeal. See TEX. R.

APP. P. 38.8(b)(2), (3).       We directed the trial court to make findings and

recommendations, together with any other orders on remand, to be included in a

supplemental clerk’s record to be filed with the Clerk of this Court.

       The trial court conducted a hearing, at which appellant failed to appear. The trial

court found that appellant has abandoned his appeal. Although no written motion has

been filed in compliance with Rule 42.2(a) of the Texas Rules of Appellate Procedure,

based upon the recommendation of the trial court that appellant has abandoned his

appeal, we conclude that good cause exists to suspend the operation of Rule 42.2(a) in

this case. See TEX. R. APP. P. 2.     Accordingly, we dismiss the appeal.

                                                                LETICIA HINOJOSA
                                                                Justice

Do not publish.
See TEX. R. APP. P. 47.2(b).

Delivered and filed the
18th day of April, 2019.




                                             2